Case 3:21-cv-00176-RFB-CLB Document 108-3 Filed 06/24/21 Page 1 of 3




  EXHIBIT C –
 INMATE CASE
SEARCH, ZANE M.
    FLOYD




                                                                APP00011
NDOC Inmate Search                                                     Page 1 of 2
      Case 3:21-cv-00176-RFB-CLB Document 108-3 Filed 06/24/21 Page 2 of 3


Search By Offender ID
Offender ID: 66514
-or-
Search By Demographics
First Name:                         Wildcard %
Last Name:                          Wildcard %

  Submit
                                                                                  Up to date as of 2021-06-19
 NOTICE:

 The information provided here represents raw data. As such, the Nevada
 Department of Corrections makes no warranty or guarantee that the data is
 error free. The information should not be used as an official record by any
 law enforcement agency or any other entity.

 Any questions regarding an inmate, please call Family Services at (775) 887-
 3367. Victims looking for inmate information please contact Victim Services
 at (775) 887-3393. Any questions regarding the web portal for law
 enforcement access to inmate information should be referred to PIO Scott
 Kelley. email: sckelley@doc.nv.gov or (775) 887-3309

 Currently the following web browsers are supported for the Inmate Search:
 Internet Explorer 11, Chrome, Firefox and Opera. If you are unable to view
 inmate photos, please use a supported browser.


 Download Offender Data

 Demographic, Alias, Booking, Parole, Release


                                                           Identification and Demographics

           Offender                                                                                                       Custody                  Prior
 Name               Gender      Ethnic       Age Height Weight      Build    Complexion     Hair    Eyes Institution                   Aliases
              ID                                                                                                           Level                  Felonies
                                                                                                                                MICHAEL
                                                                                                                                COBIS
 ZANE                                                                                                ELY
                                                                                                                                ZANE,
 M     66514       Male      CAUCASIAN 45 5'11"         185lb     STOCKY FAIR             BROWN BLUE STATE              MAXIMUM         NO
                                                                                                                                MICHAEL
 FLOYD                                                                                               PRISON
                                                                                                                                FLOYD
                                                                                                                                ZANE


                                                                  Booking Information

                                                                                                                                                   Sent.
 Offense                                              Sent.      Sent.    Sent. Sent.                           Sent.                     Sent.
             Offense Description      Sent. Status                                         Sent. County                   Sent. Type               Start
  Code                                                Min        Max      PED MPR                               PEXD                      RRD
                                                                                                                                                   Date
           MURDER 1ST                                                                   CLARK COUNTY                                              2000-
 92                                 Active                                                                              DEATH
           DEGREE                                                                       COURTHOUSE                                                08-31
                                                     0 yr. 72 0 yr.
           BURGLARY WITH A          Discharge to                     2006-              CLARK COUNTY 2011-                                        2000-
 301                                                 mo. 0 180 mo.                                                      DETERMINATE
           FIREARM / DW             Consecutive                      08-30              COURTHOUSE   01-25                                        08-31
                                                     days     0 days
           MURDER 1ST                                                                   CLARK COUNTY                                              2000-
 92                                 Active                                                                              DEATH
           DEGREE                                                                       COURTHOUSE                                                08-31
           MURDER 1ST                                                                   CLARK COUNTY                                              2000-
 92                                 Active                                                                              DEATH
           DEGREE                                                                       COURTHOUSE                                                08-31
           MURDER 1ST                                                                   CLARK COUNTY                                              2000-
 92                                 Active                                                                              DEATH
           DEGREE                                                                       COURTHOUSE                                                08-31
                                                     0 yr. 96   0 yr.
                                                                          2019-         CLARK COUNTY 2022-                                        2011-
 2148      ATT MURDER               Active           mo. 0      240 mo.                                                 DETERMINATE
                                                                          01-25         COURTHOUSE   08-19                                        01-26
                                                     days       0 days
           USE OF DEADLY                             0 yr. 96   0 yr.
                                                                          2030-         CLARK COUNTY 2032-                                        2022-
 3458      WEAPON                   Pending          mo. 0      240 mo.                                                 DETERMINATE
                                                                          08-19         COURTHOUSE   09-14                                        08-20
           ENHANCEMENT                               days       0 days
 107       KIDNAPPING I             Pending




                                                                                     APP00012
file:///C:/Users/npetty/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/P2... 6/22/2021
NDOC Inmate Search                                                     Page 2 of 2
      Case 3:21-cv-00176-RFB-CLB Document 108-3 Filed 06/24/21 Page 3 of 3


                                             0 yr. 60   2037-   CLARK COUNTY   LIFE WITH   2032-
                                             mo. 0      09-14   COURTHOUSE     PAROLE      09-15
                                             days
         USE OF DEADLY                       0 yr. 60
                                                        2079-   CLARK COUNTY   LIFE WITH   2074-
 3458    WEAPON                  Pending     mo. 0
                                                        09-19   COURTHOUSE     PAROLE      09-20
         ENHANCEMENT                         days
                                             0 yr.
                                                        2094-   CLARK COUNTY   LIFE WITH   2084-
 114     SEXUAL ASSAULT          Pending     120 mo.
                                                        09-19   COURTHOUSE     PAROLE      09-20
                                             0 days
         USE OF DEADLY                       0 yr.
                                                        2104-   CLARK COUNTY   LIFE WITH   2094-
 3458    WEAPON                  Pending     120 mo.
                                                        09-19   COURTHOUSE     PAROLE      09-20
         ENHANCEMENT                         0 days
                                             0 yr.
                                                        2114-   CLARK COUNTY   LIFE WITH   2104-
 114     SEXUAL ASSAULT          Pending     120 mo.
                                                        09-19   COURTHOUSE     PAROLE      09-20
                                             0 days
         USE OF DEADLY                       0 yr.
                                                        2124-   CLARK COUNTY   LIFE WITH   2114-
 3458    WEAPON                  Pending     120 mo.
                                                        09-19   COURTHOUSE     PAROLE      09-20
         ENHANCEMENT                         0 days
                                             0 yr.
                                                        2134-   CLARK COUNTY   LIFE WITH   2124-
 114     SEXUAL ASSAULT          Pending     120 mo.
                                                        09-19   COURTHOUSE     PAROLE      09-20
                                             0 days
         USE OF DEADLY                       0 yr.
                                                        2144-   CLARK COUNTY   LIFE WITH   2134-
 3458    WEAPON                  Pending     120 mo.
                                                        09-19   COURTHOUSE     PAROLE      09-20
         ENHANCEMENT                         0 days
                                             0 yr.
                                                        2154-   CLARK COUNTY   LIFE WITH   2144-
 114     SEXUAL ASSAULT          Pending     120 mo.
                                                        09-19   COURTHOUSE     PAROLE      09-20
                                             0 days
         USE OF DEADLY                       0 yr.
                                                        2164-   CLARK COUNTY   LIFE WITH   2154-
 3458    WEAPON                  Pending     120 mo.
                                                        09-19   COURTHOUSE     PAROLE      09-20
         ENHANCEMENT                         0 days


        Inmate Photo




        Parole Hearing Details Unavailable




                                                                                     APP00013
file:///C:/Users/npetty/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/P2... 6/22/2021
